Trezevanít, J.
I concur in the opinion just delivered. The ■time which ran from the 26th March, 1784, to the 29th February, .1788, viz., three years, eleven months, and three days, must be added to the time which again began to run from the 25th of March, 1793: and agreeably to this opinion, the executors of Loocock v. Nathaniel Russell, was decided by me, in Charleston, last May.
Bax, J., concurred;
Waties, J.,
presided in the district court, and decided the question in favor of the defendant, on the same ground as above stated, He gave no opinion now.